Citation Nr: 0806824	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  06-30 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant & Daughter

ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from February 1966 to November 1968, and who 
died in February 2001.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a November 2005 
rating decision of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  In December 2007, a 
Travel Board hearing was held before the undersigned.  A 
transcript of this hearing is of record.  At the Travel Board 
hearing, the undersigned granted a request to hold the case 
in abeyance 60 days for the submission of additional 
evidence.  38 C.F.R. § 20.709.  Additional evidence was 
submitted with a waiver of initial AOJ consideration both at 
the Travel Board hearing and immediately following.  


FINDINGS OF FACT

1. The veteran served in the Republic of Vietnam during the 
Vietnam era.  

2. The veteran died in February 2001; the immediate cause of 
death was stroke; diabetes mellitus and hypertension were 
listed on his death certificate as significant conditions 
contributing to death but not resulting in the underlying 
stroke.

3. Diabetes mellitus, Type II, which contributed to cause the 
veteran's death is a listed disease associated with exposure 
to certain herbicide agents in Vietnam.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1116, 1310, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.312 (2007).
REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Inasmuch as the determination below constitutes a full grant 
of the appellant's claim, there is no reason to belabor the 
impact of the VCAA on this matter; any error in notice timing 
or content is harmless.  Accordingly, the Board will address 
the merits of the claim.

B.	Factual Background

The veteran's service medical records (SMRs), including his 
November 1968 service separation physical examination report 
and report of medical history, are silent for any findings, 
complaints, treatment, or diagnoses of diabetes mellitus, 
hypertension, or stroke.  His service personnel records 
document that he served in the Republic of Vietnam from 
February 1967 to November 1968.

The veteran died February [redacted], 2001.  His death certificate 
shows that the immediate cause of his death was a stroke.  
Diabetes mellitus and hypertension are listed as significant 
conditions contributing to death.  Cerebrovascular 
disease/cardiovascular disease and diabetes are not shown to 
have been manifested in service. 

January and February 2001 treatment records from Marymount 
Hospital reflect that the veteran was brought to the hospital 
after being found obtunded on the floor and in pulmonary 
arrest.  A CAT scan of the brain revealed a large 
intracerebral hemorrhage with hydrocephalus.  After 
consultation with various specialists, including a 
neurosurgeon, it was determined that nothing could be done 
for the veteran and no treatment was given.  He remained 
hospitalized until his family made a "do not resuscitate" 
request.  

An August 2005 statement from the veteran's private 
healthcare provider, Dr. C.L.D., states the veteran was an 
established patient of hers prior to his death, and she was 
writing to confirm that he had diabetes mellitus, Type II, 
and hypertension.

A November 2005 statement from the veteran's private 
healthcare provider, C.P.K., D.O., states the veteran was 
under his care from February 1968 to October 1992.  On the 
veteran's last appointment, it was noted that he had a 
medical history of the following diagnoses: hypertensive 
cardiovascular disease, frequent infections, multiple 
injuries, joint pain in multiple areas, chronic myofascitis 
of the dorsal lumbar spine, and restless leg syndrome.

An October 2006 statement from Dr. E.S.R. states the 
veteran's hypertension and diabetes mellitus, Type II, were 
risk factors for the intracranial hemorrhage that caused his 
death.  In a December 2007 statement, Dr. E.S.R opined that 
the veteran died of a stroke due to his hypertension that was 
complicated by the effects of diabetes mellitus, Type II.  
Specifically, he stated, "Regardless of which [the veteran] 
was diagnosed with first, Diabetes Mellitus Type II or 
Hypertension, Diabetes Mellitus Type II contributed to cause 
[his] death by stroke.  Diabetes Mellitus Type II rendered 
[him] less capable of resisting the effect of the stroke; 
therefore, the stroke had a greater affect [sic] than it 
would have had without the presence of diabetes, thus 
resulting in [his] untimely death."

At the December 2007 Travel Board hearing, both the appellant 
and her daughter testified that the veteran's diabetes 
mellitus, Type II, was first diagnosed in the late 1980s or 
early 1990s, though he had exhibited diabetic symptoms long 
beforehand.  They also reported that his history of 
hypertension, coronary artery disease, and stroke came after 
his diabetes mellitus, Type II, diagnosis.
C.	Legal Criteria and Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather, it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).  

Service connection is warranted for disability resulting from 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneiform diseases consistent with 
chloracne, Type 2 diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As the veteran served in the Republic of Vietnam during the 
Vietnam Era (i.e., January 9, 1962 -May 7, 1975) and had Type 
2 diabetes (and because there is no competent evidence 
rebutting the presumption), service connection for his 
diabetes is warranted under the presumptive provisions of 
38 U.S.C.A. § 1116.  Competent evidence in the record (the 
opinions of Dr. E.S.R.) shows that his diabetes was a risk 
factor for stroke, and also made him less capable of 
withstanding the effects of the stroke.  His death 
certificate also shows that his diabetes mellitus contributed 
to his death.  In short, the competent evidence of record in 
the matter supports the appellant's claim.  Consequently, 
service connection for the cause of the veteran's death is 
warranted. 





ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


